DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JOACHIM D. EMILE,
                               Appellant,

                                     v.

                           DANIA EXCELLENT,
                                Appellee.

                              No. 4D18-2052

                              [April 17, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. DVCE-18-
003912 (59).

   Jordan H. Jordan of the Law Office of Jordan Howard Jordan, Coral
Springs, for appellant.

   No appearance for appellee.

PER CURIAM.

    Appellee filed a petition against appellant for protection against
stalking. During a hearing, the parties verbally agreed to an injunction for
no contact for one year. Appellant also agreed to surrender his gun and
ammunition. The trial court entered a written final judgment, but
included a finding that appellee was a victim of stalking, which was not a
part of the agreement. Appellant moved to vacate the injunction, and the
trial court denied the motion. We affirm the final judgment. However,
because of the discrepancies between the face of the written order and the
parties’ verbal agreement, we remand for the trial court to strike the
second paragraph of Section II of the judgment, in which the trial court
found that appellee was a victim of stalking, as well as all conditions not
verbally agreed to by the parties, including the enforcement provisions in
Section V that were never discussed. See Glick v. Glick, 874 So. 2d 1238,
1241 (Fla. 4th DCA 2004) (“A trial court’s oral pronouncement must
control over a later written order.”). Pursuant to the parties’ verbal
agreement, the following provisions of the final judgment remain in force:
Section III 1 (prohibited actions), 2a., b., and c. (no contact), and 3b. and
c. (firearms and ammunition).
  Affirmed and remanded with instructions.

WARNER, GROSS and LEVINE, JJ., concur.

                          *        *         *

  Not final until disposition of timely filed motion for rehearing.




                                  2